Name: Regulation (EEC) No 533/75 of the Commission of 28 February 1975 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/24 Official Journal of the European Communities 3 . 3 . 75 REGULATION (EEC) No 533/75 OF THE COMMISSION of 28 February 1975 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates conditions of payment under the particular control arrangements provided for; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (*) of 27 June 1968 on the common organiz ­ ation of the market in milk and milk products, as last amended by Regulation (EEC) No 465/75 (2 ), and in particular Article 11 (3 ) thereof ; HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is added to Article 1 of Regulation (EEC) No 756/70 : 'The amount of the aid granted shall be that applicable on the day of manufacture of the casein or the caseinates .' Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 756/70 ( 3 ) of 24 April 1970 on granting aid for skimmed milk processed into casein and caseinates, as last amended by Regulation (EEC) No 660/74 (4 ), fixes the amount of aid per 100 kilo ­ grammes of skimmed milk processed into casein or caseinates at 3-20 units of account ; whereas the amount of the aid should be adjusted to the development of prices for skimmed-milk powder in the Community and for caseins in international trade ; Whereas, moreover, for reasons of clarity , it has proved necessary to specify that the date of manu ­ facture of the casein or caseinates shall determine the amount of aid to be granted, the marketing of those products as referred to in Article 4 ( 1 ) of Regulation (EEC) No 756/70 being only one of the Article 2 In Article 2 ( 1 ) of Regulation (EEC ) No 756/70 , the expression '3-20 units of account' is replaced by '4-00 units of account'. Article 3 This Regulation shall enter into force on 3 March 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1975 . For the Commission P. J. LARDINOIS Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 52, 28 . 2 . 1975 , p. 8 . (3 ) OJ No L 91 , 25 . 4 . 1970, p. 28 . ( 4 ) OJ No L 80, 26. 3 . 1974, p. 7 .